Citation Nr: 1508482	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-03 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to an initial increased rating for left elbow epicondylitis, rated noncompensably disabling prior to December 19, 2011, and 10 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to January 2011.

These matters come to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to service connection for left knee disability, vertigo, right knee disability, bilateral eye/vision disability, and granted entitlement to service connection for left elbow epicondylitis and residual scar, left flank, status post lipoma removal, assigning separate noncompensable ratings, effective February 1, 2011.  A notice of disagreement was filed in December 2011 with respect to the denials of service connection and the disability ratings assigned to left elbow epicondylitis and scar, left flank.  

In an October 2012 rating decision, the RO assigned a 10 percent disability rating to residuals scar, left flank, status post lipoma removal, effective February 1, 2011, and granted entitlement to service connection for dry eye syndrome, assigning a noncompensable rating, effective February 1, 2011.  The grant of service connection for dry eye syndrome constituted a full award of the benefit sought on appeal as to the bilateral eye/vision claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

A statement of the case was issued in October 2012 which included left elbow epicondylitis and scar, left flank, and the left knee, right knee, and vertigo service connection issues.  In December 2012, a substantive appeal was received with regard to the left knee and vertigo service connection issues, and the left elbow epicondylitis rating issue.  

In an April 2013 rating decision, the RO assigned a 10 percent disability rating to left elbow epicondylitis, effective December 19, 2011.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  A left knee disability is not shown.

2.  Vertigo is not shown.

3.  For the period prior to December 19, 2011, the Veteran's lateral epicondylitis is manifested by objective findings of normal range of motion, and no functional impairment.

4.  For the period from December 19, 2011, the Veteran's lateral epicondylitis is manifested by objective findings of weakness and localized tenderness and pain, with normal extension and without flexion limited to 90 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  For the period prior to December 19, 2011, the criteria for a compensable disability rating for lateral epicondylitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5207, 5208 (2014).

4.  For the period from December 19, 2011, the criteria for a disability rating in excess of 10 percent for lateral epicondylitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5207, 5208 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veteran Claims' (Court's) continued to recognize that typically VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2010 and February 2011, VCAA letters were issued to the Veteran with regard to his service connection claims.  Such letters notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VAOPGCPREC 1-2004; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the left elbow issue in this case (entitlement to an initial increased rating) is a downstream issue from that of the award of service connection, another VCAA notice is not required.  The letters have clearly advised the Veteran of the evidence necessary to substantiate his claims.  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service treatment records identified, and records from the Social Security Administration (SSA).  There is no indication of relevant, outstanding records which would support the Veteran's claims of service connection or an initial increased rating for left elbow disability.  

In September 2010, the Veteran underwent VA examinations pertaining to the claimed left knee disability and vertigo.  In April 2012, the Veteran underwent a VA examination pertaining to the left knee.  In March 2014, the Veteran underwent a VA examination pertaining to vertigo.  There is no argument or indication that the examinations or opinions are inadequate.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In September 2010, April 2012, and March 2014, the Veteran underwent examinations to assess the severity of his left elbow.  Collectively, the examination reports are thorough and contain sufficient information to decide the issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Service connection

The Board has reviewed all of the evidence in the Virtual folder.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is claiming entitlement to service connection for a left knee disability and vertigo.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Left knee

A July 1996 service treatment record reflects complaints of left knee pain for 9 days.  The examiner reported that "nothing brought it on."  It appears that the assessment was "possible contusion."  A brace was issued and the Veteran was instructed to return to the clinic if it did not improve.  See 09/14/2010 Virtual VA STR-Medical entry 21273121335.  

In March 2008, the Veteran sought treatment for increased bilateral knee pain especially with running and going upstairs.  See 04/25/2012 Virtual VA SSA/SSI Letter entry 31104274335 at 9.  An x-ray examination was negative.  See 09/14/2010 Virtual VA STR-Medical entry 21273120335 at 126.  

In October 2010, the Veteran underwent a VA examination.  See 02/24/2011 Virtual VA C&P exam entry 23450811335.  The Veteran told the examiner that he fell out of the back of his truck during a training exercise and injured his left knee.  P. 7.  He reported gradual increasing knee pain with wear and tear.  Upon physical examination, the examiner concluded that there was insufficient evidence to warrant a diagnosis of acute or chronic knee pathology.  The examiner stated that the examination was normal, as were radiographic findings.  P. 16, 30, 34.

In April 2012, the Veteran underwent another VA examination.  See 10/24/2012 Virtual VA CAPRI entry 34157103335.  The Veteran complained that his left knee sometimes gives out a couple times a month.  Range of motion was normal.  There was no instability.  The examiner did not indicate that there was a diagnosis.  

While acknowledging the Veteran's in-service and post-service complaints of left knee pain, the Board finds that the preponderance of the evidence is against a finding of a chronic left knee disability at any time during the claim period.  The Veteran has not submitted any post-service medical evidence reflecting treatment for or a diagnosis of a left knee disability, and as detailed above, the VA examinations of record do not reflect a chronic left knee disability.  A Veteran's belief that he is entitled to some sort of benefit simply because he had symptoms  or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

In the absence of proof of a current disability of a chronic left knee disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer at 225.  Without competent evidence of a chronic left knee disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a left knee disability that is due to service.  In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his left knee, and the Board finds his assertions of pain to be credible.  However, he is not competent to provide an opinion of a current disability.  The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, none of these criteria are met here.

As previously discussed, the treatment records on file are negative for objective findings of a chronic left knee disability.  The Veteran's contentions of a chronic disability are outweighed by the lack of objective clinical findings. 

In the absence of a diagnosed chronic disability associated with the left knee, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for left knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Vertigo

The Board notes that service connection is in effect for posttraumatic stress disorder (PTSD), major depressive disorder, and traumatic brain injury (TBI) rated 50 percent disabling from February 1, 2011, and 100 percent disabling from December 19, 2011; migraines including migraine variants, rated noncompensably disabling from February 1, 2011 and 50 percent disability from December 19, 2011; and, tinnitus, rated 10 percent disabling.  The Veteran claims vertigo is due to his TBI.  See 12/14/2012 Virtual VA VA 9 Appeal to Board of Appeals entry 36914030335.  

Service treatment records do not reflect any complaints of dizziness or vertigo, nor a diagnosis of vertigo.

At an October 2010 VA examination, the Veteran complained of dizziness after his TBI, which continued to be an issue.  On examination, the Veteran described having difficulty with dizziness over the last year but denied vertigo/spinning symptoms.  He reported that his dizziness symptoms had been present ever since he was run over on three different occasions by a truck.  He described having dizziness and lightheaded symptoms as well as feeling as if he might black out, with his symptoms occurring approximately weekly and lasting about 30 seconds.  He treats his symptoms by relaxing and deep breathing.  He states his symptoms are due to orthostasis (position changes), shortness of breath after activities, and abnormal blood sugar levels.  He denied difficulties with seizures or blackouts.  He denied difficulties with dysarthria, aphasia, dysphagia, or apraxia.  Upon physical examination, the examiner diagnosed dizziness symptoms (no vertigo symptoms) not secondary to his traumatic brain injuries.  See 02/24/2011 Virtual VA entry C&P exam 23450811335.

At an October 2010 VA examination pertaining to tinnitus, the Veteran specifically denied any history of ear infections, ear pain, ear surgeries, vertigo, ototoxic medications, or family history of medications.  The examiner noted that the Veteran did not report true vertigo; rather he indicated that he gets dizzy occasionally and that this lasts only a few seconds, with onset a year prior.  See 02/24/2011 Virtual VA entry C&P exam 23450690335.

An April 2012 VA TBI examination reflects that dizziness/vertigo was not indicated as a residual of his TBI.  See 04/08/2013 Virtual VA entry C&P exam 37238033335 at 105.

In March 2014, the Veteran underwent another VA examination.  The examiner commented that he treated the Veteran in July 2012 for right ear pain.  The examiner believed he had a history of serous otitis media related to altitude change but he subsequently came to the conclusion that the symptoms were instead caused by temporal mandibular joint problems secondary to a dental issue.  He has had dental treatment and the right ear pain has greatly improved.  A November 2012 audiometry examination showed very slight high frequency hearing loss in each ear.  The Veteran reported that while in service had had a number of injuries, including when a tank hatch hit him on the head.  A February 2001 CT scan of the head was normal.  He claimed tinnitus due to an IED going off in Iraq in 2004.  The Veteran reported a history of frequent migraine headaches.  He reported an unsteadiness in the morning for the last year that occurred  It will two to three times per week.  On those occasions, he felt lightheaded and had almost a tunnel vision.  He would also become irritable, and generally did not feel good.  He usually relates these episodes to his migraines, although the examiner noted they could be a symptom of his PTSD and/or TBI.  He would usually lie down and in about 30 minutes it would clear.  He did not describe true vertiginous episodes.  He does not have nausea and vomiting.  He had not been diagnosed with any active ear condition or peripheral vestibular pathology.  The examiner did not believe that his symptoms represented vestibular pathology.  Upon physical examination, the examiner found no evidence of any peripheral ear disease or vestibular pathology.  The examiner commented that his symptoms of unsteadiness and lightheadedness may well be related to his migraine headaches, PTSD, major depressive disorder, and/or TBI.  The examiner did not find any evidence, by history or examination, to indicate any peripheral vestibular pathology.  See 05/02/2012 Virtual VA entry C&P exam 45620012335.  

While acknowledging the Veteran's complaints of dizziness, the Board finds that the preponderance of the evidence is against a finding of a disability of vertigo manifested by dizziness.  While the Veteran reported dizziness, the examiners concluded that he did not have vertigo.  As detailed, the March 2014 VA examiner concluded that any dizziness was likely due to his service-connected PTSD/major depressive disorder/TBI or migraine headaches.  Such symptom would be contemplated in the ratings assigned to these disabilities, and the Board notes that the Veteran is currently in receipt of the highest ratings assignable for these disabilities.  See 38 C.F.R. §§ 4.124a Diagnostic Codes 8045, 8100, 4.130, Diagnostic Code 9411.  The Veteran has not otherwise submitted any post-service medical evidence reflecting treatment for or a diagnosis of vertigo.  Unfortunately, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

In the absence of proof of a current disability of vertigo, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of vertigo or a disability manifested by dizziness, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has vertigo due to his service-connected disabilities.  In this capacity, the Board finds the Veteran is competent to attest to his symptomatology, and the Board finds his assertions credible.  The Veteran, however, is not competent to provide an opinion of a current disability.  The very limited circumstances under which a lay person may provide a diagnosis are not applicable here.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As discussed, the examination reports of record are negative for objective findings of a chronic disability.  The Veteran's contentions of a chronic disability are outweighed by the lack of objective clinical findings. 

Without a diagnosed chronic disability associated with dizziness, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for vertigo must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Initial increased rating

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination report in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

With regard to the veteran's left elbow epicondylitis, such disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5207, limitation of extension of forearm.  

The veteran's left arm is documented to be his "minor" arm for the purposes of applying the rating criteria.

A 10 percent evaluation is warranted when extension of the forearm of the minor upper extremity is limited to 45 degrees or to 60 degrees, and a 20 percent evaluation requires that extension be limited to 75 degrees.  (Higher evaluations are available for greater limitation of motion.)  38 C.F.R. § 4.71a, Diagnostic Code 5207.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.

Limitation of flexion of the minor forearm (elbow) is rated 0 percent when limited to 110 degrees, 10 percent when limited to 100 degrees, 20 percent when limited to 90 degrees, 30 percent when limited to 70 degrees, 40 percent when limited to 55 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

A 20 percent rating may also be assigned when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Limitation of supination of either arm to 30 degrees or less is rated 10 percent.  Limitation of pronation of the minor arm is rated 20 percent if motion is lost beyond last quarter of arc, the hand does not approach full pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  The Board interprets this regulation to mean that if pronation of the minor arm is limited at a point between 40 and 60 degrees (these points being the halfway point of the 80 degree arc and the last quarter of the arc), then a 20 percent rating is warranted.  If pronation of the major hand is limited to 40 degrees or less, then a 30 percent rating would be applicable.  See 38 C.F.R. § 4.71, Plate I.

Service treatment records reflect a diagnosis of left elbow epicondylitis.

At the October 2010 VA examination, the examiner acknowledged the diagnosis of bilateral elbow epicondylitis.  See 02/24/2011 Virtual VA entry C&P exam 23450811335.  The Veteran reported that his left elbow pain had resolved.  P. 7.  He only reported symptoms related to the right elbow.  P. 7.  On examination, range of motion was normal and there was no evidence of joint effusion, laxity or tenderness.  There was negative ulnar nerve Tinel's.  There was no objective evidence of pain on active motion, nor pain after repetitive motion.  There were no additional limitations of motion after repetitive motion.  P. 15.  A motor examination was normal.  P. 18.  An x-ray examination was normal.  P. 30.  The examiner found that there was insufficient evidence to warrant a diagnosis of chronic or acute left elbow epicondylitis.  The examiner commented that examination of the left elbow was normal.  P. 34.  

The Veteran underwent a VA examination in April 2012 to assess the severity of his left elbow condition.  See 10/24/2012 Virtual VA CAPRI entry 34157103335 at 122.  He reported flare ups.  Objectively, left elbow flexion was to 130 degrees.  P. 123.  There was no limitation of extension.  P. 124.  There was no objective evidence of painful motion.  P. 124.  He was able to perform repetitive motion with no changes.  P. 125.  The examiner indicated that the Veteran has weakened movement in the left elbow but no other functional loss or impairment.  P. 125.  He had localized tenderness or pain on palpation of joints/soft tissue of the elbow.  P. 125.  He had no ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  P. 126.  

The Veteran underwent a VA examination in March 2014 to assess the severity of his left elbow condition.  See 03/12/2014 Virtual VA C&P exam entry 44264821335.  The Veteran reported that at the end of a work day he applies heat and topical NSAIDs.  Left elbow flexion was 145 or greater.  There was no objective evidence of painful motion.  There was no limitation of extension.  There were no changes on repetitive motion.  He had localized tenderness or pain on palpation of joints/soft tissue of the elbow.  Muscle strength testing was normal.  He had no ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  There were no functional limitations of initial movements, with no additional loss of movements due to pain, weakness, fatigue, or incoordination with repetition.  The examiner commented that the Veteran was not describing a specific or typical flare at the time of the examination, thus the examiner was unable to determine function or limitations due to flare without resorting to speculation.  Correct and objective information regarding repetitive joint use over time is only possible with constant observation such as an inpatient work evaluation program, or using specially trained personnel with special equipment.  

For the period prior to December 19, 2011, as detailed, the Veteran essentially had no symptomatology related to his left elbow epicondylitis.  At the September 2010 VA examination, he reported that his symptoms had resolved.  A noncompensable rating was assigned in light of the in-service diagnosis of left epicondylitis despite the fact that he had no symptoms at the time of the 2010 pre-discharge VA examination.  There is no basis for assignment of a compensable rating for the period prior to December 19, 2011, as no limitation of flexion or extension was shown.  In light of the lack of objective findings in the September 2010 VA examination, the Board has determined that the rating criteria for rating limitation of motion of the elbow does not support a compensable disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.

As detailed above, at the time of his April 2012 VA examination left elbow symptoms were elicited on physical examination.  While flexion was not limited to 100 degrees, thus remaining noncompensable and extension was normal, he had weakened movement and localized tenderness/pain of the elbow.  A 10 percent disability rating was assigned in contemplation of his functional impairment as a result of his left elbow disability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The disability rating was assigned effective December 19, 2011 in light of receipt of 'Veteran's Application for Increased Compensation Based on Unemployability.'  There is no medical evidence pertaining to the left elbow for the period between the September 2010 VA examination and April 2012 VA examination.  As detailed, at the time of the March 2014 VA examination his flexion and extension were normal, albeit with localized tenderness or pain.  The examiner found no functional limitations at the time of the examination.  The Board finds that the 10 percent disability rating assigned to the left elbow epicondylitis adequately compensates him for his functional impairment, even during flare-ups.  While the Board acknowledges that the Veteran experiences pain and weakness, on repetitive range of motion testing his range of motion remained noncompensable.  Moreover, despite his report of flare-ups, the March 2014 examiner explained that it was not possible to quantify the functional impact in the absence of clinical observation.  In light of this response, the Board does not believe that any additional development would serve a useful purpose as to this point; rather, it would likely only delay the claim with no benefit flowing to the Veteran.  Thus, the Board is satisfied with the examination results.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).

The Board has considered whether a separate rating for neurological manifestations is warranted.  However, because no such manifestations have been diagnosed, an additional rating for neurological manifestations is inapplicable in this case.  38 C.F.R. § 4.124a.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the service-connected left elbow disability is fully contemplated by the rating criteria.  There is nothing exceptional about this service-connected disability.  The degrees of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board notes that a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities is in effect from February 1, 2011.


						(CONTINUED ON NEXT PAGE)










ORDER
 
Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for vertigo is denied.

For the period prior to December 19, 2011, entitlement to a compensable disability rating for left elbow epicondylitis is denied.

For the period from December 19, 2011, entitlement to a disability rating in excess of 10 percent for left elbow epicondylitis is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


